IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


DUNCANNON INVESTMENT GROUP, III, : No. 700 MAL 2018
LLC D/B/A POWER PRO BATTERY      :
SALES,                           :
                                 : Petition for Allowance of Appeal from
                Petitioner       : the Order of the Commonwealth Court
                                 :
                                 :
           v.                    :
                                 :
                                 :
MICHELLE LYNN REED,              :
                                 :
                Respondent       :


                                    ORDER



PER CURIAM

     AND NOW, this 10th day of April, 2019, the Petition for Allowance of Appeal is

DENIED.